Title: To Thomas Jefferson from Collow Frères, Carmichael & Co., 12 March 1788
From: Collow Frères, Carmichael & Co.
To: Jefferson, Thomas


Le Havre, 12 Mch. 1788. Acknowledging TJ’s letter of 15 Feb. and expressing the hope that the new regulations for trade “may be the means of establishing the most permanent and friendly Intercourse between the two Countries.” The wine for Donald has arrived and will be shipped to him by the first opportunity; hope to send the bust of Lafayette at the same time.
